In an action pursuant to RPAPL article 15, inter alia, to declare the parties’ rights to a dock located on an easement situated on the plaintiffs’ property, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Emerson, J.), dated June 4, 1998, which denied their motion for summary judgment, granted the defendants’ cross motion for summary judgment, and declared that the defendants were entitled, inter alia, to the use of the subject dock.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly found, as a matter of law, that the subject dock, located at the end of an easement leading to a waterway, was a reasonable and incidental use of the easement. Under the circumstances of this case, the creation of the easement would have been without purpose if not for the dock giving access to the waterway (see, Briggs v Di Donna, 176 AD2d 1105; Joss v Niagara Mohawk Power Corp., 41 AD2d 596). Santucci, J. P., Krausman, Florio and Feuerstein, JJ., concur.